Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Election/Restrictions
Applicant’s election without traverse of Group I (claims 1-11, 17 and 18) in the reply filed on 08/22/2022 is acknowledged.
Claims 12-16 and 19-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected inventions, there being no allowable generic or linking claim. Election was made without traverse.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that use the word “means,” being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses the word means that is coupled with functional language without reciting sufficient structure to perform the recited function and the word means is not preceded by a structural modifier.  Such claim limitation(s) is/are: “means to receive an analyte to be detected and/or quantitated” in claim 1, lines 5-6. As disclosed from the instant specification, the porous matrix having means to receive an analyte is disclosing a pore.  
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Objections
Claims 4-5, 10, 17-18 are objected to because of the following informalities:  Appropriate corrections are required.
For some limitations, claims 4-5 recite “wherein said one are more capture agents” (emphasis added) should be changed to – wherein said one or more capture agents –.
For claim 10, the term Biotin, Digoxigenin and Dinitrophenol should be not capitalized as they are general structure terms.
For claim 17, throughout the claim appears claim to invoke Markush language, “selected from…and” (emphasis added), but the claim should be in a Markush format, “selected from the group consisting of”. If Applicant did not intend to invoke the Markush language, then the term “and” should be changed to – or –, as the claim would list alternatives.  
For claim 18, the claim appears to invoke Markush language, “selected from…and” (emphasis added), but the claim should be in a Markush format, “selected from the group consisting of”. If Applicant did not intend to invoke the Markush language, then the term “and” should be changed to – or –, as the claim would list alternatives.  
 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5 and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recites two distinct limitations separated by a semicolon but does not recite if these limitations are “or” or “and”. Therefore, the claim is unclear to the metes and bounds of what encompasses the claim. For prosecution, the claim will be interpreted in the alternative form, which is “or”.
Claim 10 is unclear to the metes and bounds of the claimed invention because the phrase “said capture agent” lacks antecedent basis because the independent claim 1 does not recite a capture agent. For prosecution, claim 10 will be interpreted as dependent of claim 4, as claim 4 first introduces the phrase “capture agent”. Further, claim 10 is unclear to the recitation of with an affinity in the range of from Kd = 10 -8 to 10-15 M because the person would not understand if the Kd value is referring to all the alternatives or selected ones as there are an abundance of punctuations that made the claim unclear. 
Claim 10 contains the trademark/trade name of Step-tag®.  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves. Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade name is used to identify/describe a peptide tag with streptavidin and, accordingly, the identification/description is indefinite. To overcome this rejection, the claims would require the structure names that are associated with Step-tag®, see pg. 5, lines 10-14 of filed specification.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-9 and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (“Magnetic nanoparticle-embedded PCM nanoparticles based on paraffin core and polyurea shell”, Colloids and Surfaces A: Physicochem. Eng. Aspects, vol. 450, pgs. 46-51, published 03/12/2014), as evidenced by Gao et al. (“Intrinsic peroxidase-like activity of ferromagnetic nanoparticles”, Nature Nanotechnology, vol. 2, pgs. 577-583, published September 2007) and Thermo Fisher (“Hydrophilic, Antibody-, Glycan- and Protein-Binding Plate”, retrieved on 9/20/2022).
Park teaches synthesis and characterization of magnetic Fe3O4 nanoparticle (NP)-embedded phase change material (PCM) nanocapsules (Mag-PCM) based on a paraffin core and polyurea shell (see abstract and Fig. 2). Fig. 2 depicts that the formation of nanocapsule in paraffin (see step 2). Park teaches the synthesis of hydrophobic Fe3O4 nanoparticles and a dried powder of nanoparticles was obtained by freeze-drying (see pg. 47, right col., section 2.2). Park further teaches the synthesis of hydrophilic Fe3O4 nanoparticles (see pg. 47, right col., 2.3). Park teaches that the hydrophobic nanoparticles are within the PCM core and the hydrophilic nanoparticles are on the positively charged polyurea shells (see pg. 48, right col., para. 1). Park teaches that the Mag-PCM nanocapsule was freeze-dried (see pg. 47, right col., bottom section 2.4,). Fig. 4 depicts that the polyurea shell is a porous matrix. Park teaches in Fig. 2 that the hydrophilic nanoparticles are on the polyurea shells (also see pg. 48, right col., para. 1), which would read on porous matrix having a means to receive an analyte. Park teaches micro- or nano-encapsulations of PCMs within polymeric shells can overcome difficulties, as encapsulation can prevent PCMs from leaking during a solid-liquid phase (see pg. 47, left col., para. 2). Park teaches that development of PCM micro/nanocapsules by using different shell materials and process (see pg. 47, left col., bottom of para. 2).  Park teaches that Fe3O4 nanoparticles occupy space in the paraffin wax (pg. 50, right col., bottom of para.1).  
Regarding limitations of “for detecting and/or quantitating an analyte in a sample”, these limitations are directed toward the intended use of the product. Applicant is reminded that the normal purpose of a claim preamble is to recite the purpose or intended use of the claimed invention. Such statements merely define the context in which the invention operates and will not limit the scope of the claim (see MPEP 2111.02). In this case, the intended purpose does not result in a structural difference between the claimed product and the prior art’s capsule in order to patentably distinguish the claimed invention. In particular, Park teaches that the nanoparticle coated on the shell of the capsule is hydrophilic. The evidentiary teachings of Thermo Fisher indicate that hydrophilic surfaces are optimized to bind to a high amount of polyclonal IgG (see bottom of pg. 1). The evidentiary teachings of Gao indicate that Fe3O4 nanoparticles possess an intrinsic enzyme mimetic activity similar to that found in natural peroxidases, and the immunoassay in which antibody-modified magnetite nanoparticles provide capture, separation and detection (see abstract). Gao teaches that Fe3O4 nanoparticles possess intrinsic peroxidase-like activity. For example, the ability to produce a colour change (see pg. 577, right col., para 2). Therefore the property of Fe3O4 nanoparticle would be capable of generating a signal. 
	Although Park recognizes microencapsulations or nano-encapsulations with polymeric shells (see above), the reference does not explicitly teach the capsule is a microcapsule in size. 
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the nanoparticle-embedded phase change PCM nanocapsule based on a paraffin core and a polyurea shell of Park into a micron capsule because Park recognizes producing micro-encapsulations within polymeric shells. Therefore, the person would have been able to produce microcapsules because Park teaches that producing microcapsules or nanocapsules within polymeric shells can overcome certain difficulties. The person would have a reasonable expectation of success in modifying the nanocapsule into a micron capsule because Park teaches that microcapsules and nanocapsules can readily be produced with different shell materials and process. 
	Regarding claims 2-3, as stated above, Park teaches the polyurea shell polymer and the polymer is a porous matrix (also see Fig. 2). Park teaches that melting and solidifying temperatures of nanocapsules (see pg. 50, right col., para. 1). Park teaches that Fe3O4 nanoparticles occupy space in the paraffin wax (pg. 50, right col., bottom of para.1). Therefore, it would have been obvious to the person of ordinary skill in the art to change temperature-based polymer in different forms of porosity as the polymer is modifiable.  
	Regarding claim 4, as stated above, Park teaches the polyurea shell polymer and the polymer is a porous matrix (also see Fig. 2). Park teaches that melting and solidifying temperatures of nanocapsules (see pg. 50, right col., para. 1). Park teaches that Fe3O4 nanoparticles occupy space in the paraffin wax (pg. 50, right col., bottom of para.1). Therefore, it would have been obvious to the person of ordinary skill in the art to change temperature-based polymer in different forms of porosity as the polymer is modifiable. Claim 4 recites two different elements in the alternative form. This is the first element of the claim. 
	Regarding claim 5, Park teaches in Fig. 2 that on water impermeable core containing said reagent (iron nanoparticle) that is capable of generating a signal and separating the dry state reagent from the porous matrix (e.g., see step 2 of Fig 2). Park teaches that Fe3O4 nanoparticles occupy space in the paraffin wax (pg. 50, right col., bottom of para.1).  
	Regarding claims 6 and 17, Park teaches that the paraffin core and polyurea shell nanocapsule can be melted and solidified by temperatures (see pg. 50, right col., para. 1), which would read on themoresponsive polymer or hydrogel-forming agent wherein the hydrogel forming agent is synthetic polymers.
	Regarding claims 7 and 18, Park teaches in Fig. 2 that the said water impermeable core comprises a material suitable for containing or embedding said reagent and wherein said material encompasses said reagents and isolates them from other parts of said microcapsule. Park teaches that Fe3O4 nanoparticles occupy space in the paraffin wax (pg. 50, right col., bottom of para.1), which would read on the material is selected from waxes (see claim 18).
	Regarding claim 8, Park teaches in Fig. 2 that the water impermeable core contains and/or embeds said reagents capable of generating a signal, in a dry state, and separates them from said porous matrix.
	Regarding claim 9, as stated above, Park teaches that Fe3O4 nanoparticles occupy space in the paraffin wax (pg. 50, right col., bottom of para.1). Further, the evidentiary teachings of Gao indicate that Fe3O4 nanoparticles possess an intrinsic enzyme mimetic activity similar to that found in natural peroxidases, and the immunoassay in which antibody-modified magnetite nanoparticles provide capture, separation and detection (see abstract). Gao teaches that Fe3O4 nanoparticles possess intrinsic peroxidase-like activity. For example, the ability to produce a colour change (see pg. 577, right col., para 2). Therefore the property of Fe3O4 nanoparticle would be capable as an agent for detecting protein, peptide, or cell in a sample.

Claims 4 and 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Park et al., as evidenced by Gao et al. and Thermo Fisher as applied to claim 1 or 9 above, and further in view of Gao et al. (“Intrinsic peroxidase-like activity of ferromagnetic nanoparticles”, Nature Nanotechnology, vol. 2, pgs. 577-583, published September 2007).
Park has been discussed in the above rejection. Park does not teach a combination of said interstitial pore space and one capture agent wherein the capture agent is attached to a portion of said microcapsule exposed to the surroundings of said microcapsule (the alternative limitation in claim 4), wherein the capture agent is an antibody (claim 10) and a detection agent is an antibody (claim 11).
Gao teaches that Fe3O4 nanoparticles possess an intrinsic enzyme mimetic activity similar to that found in natural peroxidases, and the immunoassay in which antibody-modified magnetite nanoparticles provide capture, separation and detection (see abstract). Gao teaches that Fe3O4 nanoparticles possess intrinsic peroxidase-like activity. For example, the ability to produce a colour change (see pg. 577, right col., para 2). Gao teaches the assays demonstrate the versatility and power of Fe3O4 MNPs as both a capture agent and a detection tool, due to their intrinsic dual functionality. Fe3O4 MNPs capture targets and the additional step is required to introduce a secondary antibody carrying, for example, HRP to allow detection (see 581, right col., para. 2). Gao further teaches that primary anti-preS1 antibody and Fe3O4 MNPs catalyzed a colour reaction (see pg. 581, left col., middle of para. 2). 
It is noted that claim 4 recites “upon exposure of said microcapsule(s) to a sample surrounding said microcapsule and containing an analyte to be detected and/or quantitated” are directed toward the intended use of the product. As stated above, the claim is directed to a product that is a microcapsule comprising reagents and a porous matrix surrounding the reagent but does not include the analyte. In this case, the intended purpose does not result in a structural difference between the claimed product and the prior art’s capsule in order to patentably distinguish the claimed invention. In particular, Park teaches synthesis and characterization of magnetic Fe3O4 nanoparticle (NP)-embedded phase change material (PCM) nanocapsules (Mag-PCM) based on a paraffin core and polyurea shell (see abstract and Fig. 2), which would read on the microcapsule.
In particular, it would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to have used the modified paraffin-polyurea microcapsule of Park with antibodies of Gao because Gao teaches that Fe3O4 nanoparticles demonstrate versatility as a capture agent and a detection tool. In particular, Park teaches that Fe3O4 nanoparticles are coated onto the polyurea shell and contain in the paraffin wax core and that Fe3O4 nanoparticles are hydrophilic on the shell. Therefore, it would have been obvious to have incorporated antibodies onto the paraffin-polyurea microcapsule as Fe3O4 nanoparticles are an abundance while coated on the shell of the microcapsule. The person would have a reasonable expectation of success in conjugating antibodies (primary and secondary) to the microcapsule because it has been well understood in the art to attach antibodies to Fe3O4 nanoparticles for capture, separation and detection, as taught by Gao. 



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAM P NGUYEN whose telephone number is (571)270-0287. The examiner can normally be reached Monday-Friday (8-4).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BAO-THUY NGUYEN can be reached on (571) 272-0824. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/N.P.N/Examiner, Art Unit 1641      


/SHAFIQUL HAQ/Primary Examiner, Art Unit 1641